Citation Nr: 0621663	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
20 percent for chondromalacia of the left knee.

2.  Entitlement to an increased initial rating in excess of 
20 percent for chondromalacia of the right knee.

3.  Entitlement to an increased rating in excess of 10 
percent for degenerative joint disease of the cervical spine 
prior to September 26, 2003; and an initial rating in excess 
of 20 percent thereafter.  

4.  Entitlement to an increased rating in excess of 10 
percent for degenerative joint disease of the thoracic spine 
prior to September 26, 2003; and in excess of 20 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was timely received in August 2002, a 
statement of the case was issued in December 2002, and a 
substantive appeal was received in January 2003.  The veteran 
testified at a Board hearing in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at the April 2006 Board hearing that 
all of his service connected disabilities have become worse 
since his most recent VA examinations.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995). 

Additionally, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision 

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and extent of the 
veteran's bilateral knee disabilities and 
the disabilities to his cervical and 
thoracic spines.  The claims file should 
be made available to the examiner for 
review.  The evaluation should include 
complete range of motion studies for the 
spine and bilateral knees.  If possible, 
the examiner should report the point (in 
degrees) where pain is elicited on range 
of motion testings.  Any additional 
functional loss due to fatigue, weakness, 
and/or incoordination should also be 
reported.  Examination findings should be 
reported in accordance with applicable VA 
rating criteria. 

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for increased ratings, with consideration 
of all evidence in the claims file.  The 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be retuned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


